SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13E-3 RULE 13e-3 TRANSACTION STATEMENT UNDER SECTION 13(e) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. ) AMERICAN CONSUMERS, INC. (Name of the Issuer) American Consumers, Inc. (Name of Person(s) Filing Statement) Common Stock, $0.10 par value per share (Title of Class of Securities) 02524A100 (CUSIP Number of Class of Securities) Paul R. Cook President and Chief Executive Officer P.O. Box 2328 Fort Oglethorpe, Georgia 30742 (706) 861-3347 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Person(s) Filing Statement) Copy to: Steven R. Barrett Husch Blackwell LLP 736 Georgia Avenue, Suite 300 Chattanooga, Tennessee 37402 (423) 266-5500 This statement is filed in connection with (check the appropriate box): a. x The filing of solicitation materials or an information statement subject to Regulation 14A, Regulation 14C or Rule 13e–3(c) under the Securities Exchange Act of 1934 (“the Act”). b. o The filing of a registration statement under the Securities Act of 1933. c. o A tender offer. d. o None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a) are preliminary copies: x Check the following box if the filing is a final amendment reporting the results of the transaction: o Calculation of Filing Fee Transaction Valuation (1) Amount of Filing Fee (2) Calculated solely for purposes of determining the filing fee. This amount assumes the acquisition of approximately 92,153 shares of Common Stock, par value $0.10 per share, for $1.00 per share in cash in lieu of issuing fractional shares to holders of less than one share after the proposed reverse/forward stock split. Determined pursuant to Rule 0-11(b)(1) by multiplying $92,153.30 by .00011610. o Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form or Registration No.: Filing Party: Date Filed: INTRODUCTION This Rule 13e-3 Transaction Statement (the “Transaction Statement”) is filed by American Consumers, Inc., a Georgia corporation (the “Company”), with the Securities and Exchange Commission (the “SEC”).This Transaction Statement is being filed concurrently with the filing of a preliminary proxy statement pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), which we refer to herein as the Proxy Statement.The information contained in the Proxy Statement, including all annexes thereto, is hereby expressly incorporated herein by reference. All parenthetical references under the various Items contained in this Schedule 13E-3 are references to corresponding Items contained in Regulation M-A under the Exchange Act.Capitalized terms used but not defined in this Schedule 13E-3 shall have the meanings given to them in the Proxy Statement. Item 1. Summary Term Sheet. The information set forth in the Proxy Statement under “SUMMARY TERM SHEET” is incorporated herein by reference. Item 2. Subject Company Information. (a)Name and Address. The name of the subject company is American Consumers, Inc., a Georgia corporation (the “Company”).The Company’s principal executive offices are located at 55 Hannah Way, Rossville, Georgia 30741.The Company’s postal address is P.O. Box 2328, Fort Oglethorpe, Georgia, 30742, and its telephone number is (706) 861-3347. (b)Securities. The subject class of equity securities to which this Schedule relates is the Company’s common stock, par value $0.10 per share (the “Common Stock”), of which 749,475 shares were issued and outstanding as of February 8, 2011. (c)Trading Market and Price. The information set forth in the Proxy Statement under “ADDITIONAL INFORMATION REGARDING THE COMPANY AND THE SPECIAL MEETING – Market for the Company’s Common Stock” is incorporated herein by reference. (d)Dividends. The information set forth in the Proxy Statement under “ADDITIONAL INFORMATION REGARDING THE COMPANY AND THE SPECIAL MEETING – Dividend Policy” is incorporated herein by reference. (e)Prior Public Offerings. The Company has not made an underwritten public offering of the Common Stock for cash that was registered under the Securities Act of 1933, or exempt from registration pursuant to Regulation A thereunder, during the three years preceding the date of the filing of this Schedule 13E-3. (f)Prior Stock Purchases.The information set forth in the Proxy Statement under “ADDITIONAL INFORMATION REGARDING THE COMPANY AND THE SPECIAL MEETING – Stock Purchases” is incorporated herein by reference. Item 3. Identity and Background of Filing Person. (a)Name and Address. The filing person, the Company, is also the subject company. The Company’s address and telephone number are provided in Item 2(a) above. The executive officers and directors of the Company are set forth below. Executive Officers Paul R. Cook Chairman of the Board, President and Chief Executive Officer; Chief Financial Officer and Treasurer Michael T. Richardson Executive Vice President and Chief Operating Officer Reba S. Southern Secretary 1 Board of Directors: 10%/Controlling Shareholders: Paul R. Cook ZBR, Inc. Michael T. Richardson
